FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForMarch6,2015 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  The Royal Bank of Scotland Group plc 6 March 2015 NOTIFICATION OF TRANSACTIONS OF PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY IN ACCORDANCE WITH DTR 3.1.2R AND DTR 3.1.4R 1. The Royal Bank of Scotland Group plc (the "Company") announces that conditional deferred awards over ordinary shares of £1 in the Company ("Shares") vested on 6 March 2015 to the Persons Discharging Managerial Responsibility ("PDMRs") set out below. The conditional deferred awards were granted under the RBS 2010 Deferral Plan between March 2012 and March 2014. The number of Shares sold to meet relevant tax liabilities arising on vesting and the number of vested Shares retained by each PDMR is set out below:- PDMR No. of Shares vested No. of Shares sold to satisfy relevant tax liability No. of vested Shares retained Elaine Arden Rory Cullinan Leslie Matheson Ross McEwan Alison Rose David Stephen The market price per Share on the date of vesting was £3.782. Vested Shares retained after payment of relevant tax liabilities are subject to a six month retention period from vesting and are held in the Computershare Retained Shares Nominee account. 2. The Company announces that conditional long term incentive awards over Shares vested on 6 March 2015 to the PDMRs set out below. The conditional long term incentive awards were granted under the RBS 2010 Long Term Incentive Plan on 7 March 2012 (or as otherwise stated). The number of Shares sold to meet relevant tax liabilities arising on vesting and the number of vested Shares retained by each PDMR is set out below:- PDMR No. of Shares vested No. of Shares sold to satisfy relevant tax liability No. of Shares retained Elaine Arden Rory Cullinan Leslie Matheson Simon McNamara1 Alison Rose David Stephen Ewen Stevenson2 1 Granted and announced on 8 November 2013. 2 Granted and announced on 19 May 2014. The market price per Share on the date of vesting was £3.782. Vested Shares retained after payment of relevant tax liabilities are subject to a six month retention period from vesting and are held in the Computershare Retained Shares Nominee account. 3. The Company announces that a conditional award over Shares has been granted on 6 March 2015 under the RBS 2014 Employee Share Plan (the "ESP") to the PDMR set out below. The award is subject to performance conditions. Malus provisions will apply up until vest and clawback provisions will also apply for a period of seven years from the date of grant. PDMR Maximum no. of Shares eligible to vest Rory Cullinan The market price per Share used on the grant of the above awards was £3.7362. Vested Shares retained after payment of relevant tax liabilities will be subject to a six month retention period from vesting. 4. The Company announces that conditional long term incentive awards over Shares have been granted on 6 March 2015 under the ESP to the PDMRs set out below. The awards are subject to performance conditions. Malus provisions will apply up until the vest and clawback provisions will also apply for a period of seven years from the date of grant. PDMR No. of Shares representing the initial notional value of award at grant Maximum no. of Shares eligible to vest Elaine Arden Leslie Matheson Ross McEwan Simon McNamara Jonathan Pain Alison Rose David Stephen Ewen Stevenson The market price per Share used on the grant of the above awards was £3.7362. Vested Shares retained after payment of relevant tax liabilities will be subject to a six month retention period from vesting. 5. The Company announces that on 6 March 2015 it was notified that Elaine Arden, a PDMR, had sold 42,488 Shares on that date, at a price of £3.76565 per share. 6. The Company announces that on 5 March 2015 it was notified that Rory Cullinan, a PDMR, had sold 318,468 Shares on that date, at a price of £3.715 per share. For further information contact:- RBS Media Relations - +44(0) Person responsible for making notification:- Aileen Taylor, Company Secretary Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  Date:6 March 2015 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
